internal_revenue_service number release date index number ------------------------ ----------------------------------- ------------------------------------------------ ------------------------------------------ --------------------------- department of the treasury washington dc third party communication none date of communication not applicable_person to contact --------------------------- id no --------------- ---------------- telephone number -------------------- refer reply to cc ita b05 plr-130280-15 date date ty ------------------- ----------------------------------------------------------------------------- legend taxpayer ----------------------------------------------------------------------------------------------------------------- state_agency state a state b de ----------------------------------------------- ------------ -------- ----------------------------------------------------------------------------- ---------------- ----------------------------------------------------------------------------- --------------------------------------------------------------------------------- --------------------------------------------------------------------------------- --------------------------------------------------------------------------------- --------------------------------------------------------------------------------- ---------------------------------------------------------- ------------------------------------------------- ---------------- ------------------- ----------------- ---------------- -------------------------- ---------------- -------------- -------------- -------------- ---------------- ------------ ------------ ------------ -------------- business_premises new location highway date date date date dollar_figurea dollar_figureb dollar_figurec dollar_figured dollar_figuree dollar_figuref dollar_figureg dollar_figureh dollar_figurei plr-130280-15 dollar_figurei tax_year tax_year tax_year dear ------------- -------------- ------------------------- ------------------------- ------------------------- this letter is in response to a request for a private_letter_ruling dated date submitted on behalf of taxpayer by your authorized representative specifically you are requesting that the service rule that i payments received by taxpayer from state_agency under title ii of the uniform relocation assistance and real_property acquisitions policies act pub_l_no as amended by the uniform relocation act amendments of title iv of pub_l_no relocation act u s c sec_4601 et seq are not includible in taxpayer’s gross_income under sec_61 of the internal_revenue_code code ii taxpayer’s relocation and related expenses will not be deducted under sec_162 to the extent those expenses do not exceed relocation payments and additional payments as discussed below received and iii taxpayer will not take a depreciable basis under sec_1012 in any new equipment acquired to replace certain non-movable equipment or improvements as discussed below with the relocation assistance payments received under the relocation act to the extent those costs do not exceed relocation payments and additional payments received statement of facts taxpayer is a state a limited_liability_company that is classified as a partnership for federal_income_tax purposes under sec_301_7701-3 taxpayer owns all of the membership interests in de a state a limited_liability_company that is disregarded as an entity separate from its owner under sec_301 b ii taxpayer uses the accrual_method of accounting for federal_income_tax purposes and reports on a calendar year-end accounting_period taxpayer conducts certain business through de in state b during the time in issue taxpayer held title to business_premises taxpayer owned all operating_assets and property plant and equipment located at the business_premises including machinery furniture fixtures information_technology equipment buildings and other improvements as state b grew state_agency determined that the main lanes of highway had to be expanded consequently business_premises became subject_to an asserted right of eminent_domain undertaken by state_agency related to the acquisition of a right of way for construction of improvements to highway taxpayer represents that the expansion of highway is a federally-assisted project funding for the expansion of highway is provided by a combination of sources including state_agency funds and earmarked federal assistance thereby characterizing payments from state_agency to taxpayer as eligible payments for moving_expenses pursuant to title ii of the relocation act plr-130280-15 on date taxpayer received a notice of intention from state_agency as part of the expansion of highway pursuant to state agency’s authority to acquire real_property for controlled-access highways on date taxpayer and state_agency executed the memorandum of agreement of date the moa for the compensation payable to taxpayer for the partial taking of the business_premises including a taking of the main office building and a warehouse the moa also required taxpayer to remove its business operations from the condemned portion of the business_premises no later than date taxpayer was required to i relocate its business operations - including inventory machinery and equipment -- from the condemned portion of business_premises to a new site or to a portion of business_premises that was not condemned ii sell any heavy operating equipment not readily movable and iii abandon certain improvements to accomplish the relocation taxpayer will acquire land and construct improvements at a new location which will ultimately hold part of the relocated business operations at new location as part of the relocation taxpayer may relocate some operations or equipment to a warehouse located on that part of the business_premises that was not condemned whereas other operations and equipment will be relocated to more distant pre-existing locations owned by taxpayer inside and outside state b in addition certain equipment that cannot be moved economically or efficiently will be replaced with substitute equipment to be installed at new location or other locations pre-existing locations before taxpayer relocates from business_premises any equipment replaced with substitute equipment will be dismantled and moved at a later date or sold by taxpayer to third parties taxpayer ultimately entered into several agreements with state_agency for the reimbursement of taxpayer’s anticipated costs to relocate from business_premises under these agreements taxpayer will receive agreed-upon relocation act compensation payments from state_agency for the costs of moving and reinstalling specific pieces of machinery and equipment relocation payments taxpayer and state_agency have agreed to relocation payments in the total amount of dollar_figurea under the agreement with state_agency taxpayer will also receive compensation payments from state_agency for all other business relocation-related costs not included in relocation payments additional payments taxpayer estimates that additional payments_to_be_received from state_agency will approximate dollar_figureb taxpayer expects to acquire substitute equipment for the assets which require replacement and incur moving and installation expenses and other related expenses taxpayer expects to receive relocation payments and additional payments from state_agency during tax_year tax_year and tax_year taxpayer has already incurred dollar_figurec in relocation costs during tax_year sec_1 and in connection with replacement site plr-130280-15 location selection business property appraisal equipment purchases and relocation- related professional fees taxpayer received relocation payments in the amounts of dollar_figured in tax_year dollar_figuree in tax_year and dollar_figuree in tax_year taxpayer received additional payments of dollar_figuref in tax_year dollar_figureg in tax_year and dollar_figureh in tax_year taxpayer incurred relocation costs in tax_year of dollar_figurei and in tax_year of dollar_figurej taxpayer has already taken a position on its federal_income_tax return for tax_year with respect to the relocation payments and the additional payments therefore taxpayer is not requesting a private_letter_ruling with respect to relocation payments and additional payments received in tax_year instead this ruling_request is limited to relocation payments and additional payments received in tax_year and tax_year taxpayer represents that all payments received under the relocation act from state_agency will be expended on moving existing equipment buying substitute equipment installation of existing equipment or substitute equipment relocation expenses_incurred at new location or pre-existing locations and professional and service fees related to the relocation including negotiating the moa with state_agency law and analysis income ruling sec_61 provides generally that except as otherwise provided gross_income means all income from whatever source derived the supreme court has long recognized that the definition of gross_income sweeps broadly and reflects congress' intent to bring within its purview all accessions to wealth unless excluded by another section of the code 348_us_426 515_us_323 title ii of the relocation act was enacted to establish a uniform policy for the fair and equitable treatment of all affected persons displaced as a result of federal and federally- assisted programs and projects in order that such persons shall not suffer disproportionate injuries as a result of programs designed for the benefit of the public as a whole and to minimize the hardship of displacement of such persons u s c under u s c a whenever a program or project undertaken by a displacing agency will result in displacing any person the head of such agency shall provide for the payment to the displaced person of actual reasonable expenses in moving himself his business or other personal_property actual direct losses of tangible_personal_property as a result of moving or discontinuing a business but not to exceed an amount equal to the reasonable expenses that would have been required to relocate such property as determined by the head of the agency and actual reasonable expenses in searching for a replacement business plr-130280-15 under u s c sec_4601 a displaced person includes any person who moves from real_property or moves his personal_property from real_property as a direct result of a written notice of intent to acquire or the acquisition of such real_property in whole or in part for a federal and federally-assisted program or project under u s c sec_4601 the term displacing agency includes any state_agency carrying out a program or project with federal_financial_assistance which causes a person to be a displaced person under u s c no payment received under u s c shall be considered as income for purposes of title_26 pursuant to u s c taxpayer does not include in gross_income under sec_61 of the code the relocation payments and additional payments received by it from state_agency pursuant to u s c deduction ruling sec_162 of the code generally allows a deduction for the ordinary and necessary expenses paid_or_incurred during the taxable_year in carrying on any trade_or_business see also sec_1_162-1 of the income_tax regulations moving_expenses incurred to relocate a business are generally ordinary and necessary business_expenses deductible under sec_162 provided that they are not subject_to capitalization under another section of the code 37_tc_158 acq 1962_2_cb_4 expenses to move machinery or equipment from one location to another in contrast to improvements added or new installations made at the time of the move are ordinary and necessary business_expenses however taxpayers are not allowed deductions under sec_162 for expenditures_for which they have a right or expectation of reimbursement 356_f2d_755 5th cir revrul_80_348 1980_2_cb_31 in 68_tc_620 nonacq on other grounds 1978_2_cb_3 the tax_court held that moving_expenses were nondeductible to the extent they were reimbursed by a government agency because the taxpayer's right to reimbursement was fixed and matured without substantial contingency prior to the move when the agency issued a written authorization to incur moving_expenses in a specified amount in revrul_78_388 1978_2_cb_110 an accrual_method taxpayer incurred expenses to move its business as a result of its property being taken by the state under its eminent_domain power the taxpayer’s request for a relocation payment under the uniform relocation assistance and real_property acquisition policies act of was approved plr-130280-15 by the responsible government agency during the taxable_year the move occurred and the relocation costs were incurred the taxpayer received the payment in a subsequent year the service held that the moving_expenses were not deductible to the extent that they were reimbursable see also revrul_79_263 1979_2_cb_82 farmer denied sec_162 deduction for portion of replacement feed expenditures_for which farmer received prior approval by government agency for partial reimbursement since farmer suffered no economic detriment with respect to these expenditures if on the other hand there is a possibility or a contingency that at some future date the taxpayer might receive reimbursement in whole or part the taxpayer is entitled to deduct its expenditure electric tachometer corporation t c pincite see also 31_f3d_651 8th cir in electric tachometer corporation the taxpayer was allowed to deduct moving_expenses in the year paid for moving machinery as the result of a condemnation action since there was no fixed_right of reimbursement but only an indefinite and general right to recover its expenses electric tachometer corporation t c pincite in varied investments the taxpayer was entitled to a sec_162 deduction in the taxable_year it transferred money to a_trust to provide for the satisfaction of a judgment as it had no fixed_right to reimbursement after three insurers denied coverage even though the taxpayer later recovered some insurance proceeds varied investments f 3d pincite in this case taxpayer has represented that i state_agency has agreed to pay taxpayer a specified amount of relocation payments and additional payments for other business relocation-related costs pursuant to the relocation act ii taxpayer will use the relocation payments and additional payments received under the relocation act for moving existing equipment purchasing substitute equipment installing existing equipment or substitute equipment relocation expenses_incurred at the new location or pre-existing locations and professional and service fees related to the relocation iii taxpayer has not deducted the relocation expenses it incurred in tax_year on its tax_year federal_income_tax return and iv taxpayer will not deduct under sec_162 its relocation and related expenses to the extent the relocation payments and additional payments under the relocation act are sufficient to cover those expenses therefore taxpayer is not entitled to deduct under sec_162 the relocation expenses that are otherwise deductible under that section to the extent those expenses do not exceed the relocation payments and additional payments made to it by state_agency under the relocation act as these payments are directly connected to the relocation expenses taxpayer represents it has incurred and will incur in tax_year sec_2 and basis taxpayer is requesting a ruling that it will not take a depreciable basis under sec_1012 in any new equipment acquired with the relocation assistance payments received by it from state_agency under the relocation act to the extent of the net plr-130280-15 amount of reimbursements received and amounts spent on relocation and related expenses sec_1012 provides that the basis_of_property shall be the cost of such property except as otherwise provided in subchapters o c k and p cost in turn is defined by regulation as the amount_paid for the property in cash or other_property sec_1_1012-1 of the income_tax regulations taxpayer may not allocate any relocation payment or additional payment to the basis in property it purchases with such payments because these payments reimburse taxpayer for the cost of such property taxpayer did not incur a cost to acquire said property therefore taxpayer cannot assign a basis under sec_1012 to any property acquired with such payments 69_tc_975 accordingly taxpayer cannot not take a depreciable basis under sec_1012 in any new equipment acquired with the relocation payment or additional payment received by it from state_agency under the relocation act to the extent those costs do not exceed relocation payments and additional payments received conclusions based solely on the facts as represented and the applicable law we conclude as follows pursuant to u s c taxpayer does not include in gross_income under sec_61 of the code the relocation payments and additional payments described in sec_42 u s c it receives from state_agency taxpayer cannot deduct under sec_162 moving_expenses for existing equipment purchasing substitute equipment the installation of existing and substitute equipment relocation expenses_incurred at the new location and pre-existing locations and professional and service fees related to the relocation including negotiation of the moa with state_agency to the extent such costs are reimbursed with relocation payments or additional payments from state_agency taxpayer cannot assign any basis under sec_1012 to substitute equipment acquired to replace non-movable equipment and leasehold improvements at the new location to the extent such costs are reimbursed with relocation payments or additional payments from state_agency except as expressly stated in conclusion sec_1 and in the preceding paragraphs we do not express or imply an opinion concerning the tax consequences of any aspect of any transaction or item discussed or referenced in this letter plr-130280-15 this ruling is directed only to the taxpayer requesting it sec_6110 of the code provides that it may not be used or cited as precedent the rulings contained in this letter are based upon information and representations submitted by the taxpayer and accompanied by a penalty of perjury statement executed by an appropriate party while this office has not verified any of the material submitted in support of the request for rulings it is subject_to verification on examination enclosed is a copy of the letter showing the deletions proposed to be made when it is disclosed under sec_6110 in accordance with the power_of_attorney on file with this office we are sending a copy of this letter to the taxpayer's authorized representative a copy of this letter must be attached to any income_tax return to which it is relevant alternatively taxpayers filing their returns electronically may satisfy this requirement by attaching a statement to their return that provides the date and control number of the letter_ruling sincerely william a jackson branch chief branch income_tax accounting enclosure copy of letter for sec_6110 purposes
